DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention II in the reply filed on April 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-11 have been withdrawn. Claims 12-24 drawn to the elected method are addressed below.
Specification
The disclosure is objected to because of the following informalities: The specification has multiple instances of typographical errors and grammatical issues, for example the “description of related art” section is replete with grammatical errors (“Because solar intensity is different at different time of the day with different angles. Excessive sun light is discomfort, especicalyl in certain part of the rooms when exposure to direct during the day.”). The specification recites “direct” in multiple instances, it is unclear what is meant, is it direct light? Further “is got” is recited throughout the disclosure. The examples are non-limiting examples only as the examiner has not pointed out each and every instance of unclear language since the specification is replete with issues. Appropriate correction is required.
Claim Objections
Claims 12-24 are objected to because of the following informalities:  
Claim 12 line 3 recites “movable in vertical” which should read --movable in a vertical--
Claim 12 recites “a first driving module and a second driving module gets”  which should read --a first driving module and a second driving module get--
Claim 12-24 have multiple instances of typographical errors and the Applicant should carefully review the claims and address issues as many issues have not pointed out by the examiner for grammatical accuracy.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with issues of indefiniteness and unclear language. The Applicant is advised to carefully review the claims for indefiniteness and grammatical accuracy. The examples below are non-limiting examples only.
Claim 12 recites “a method of operating a solar adjustment apparatus, an upper rail of the solar adjustment apparatus fixed on an upper side of a door or window of a building or a vehicle, a middle rail and a lower rail sequentially arranged below the upper rail and movable in vertical direction.” It is unclear what is meant by the preamble as the language of the claim is unclear. As best understood, the solar adjustment apparatus is comprised of an upper rail and the limitations that follow.
Claim 12 recites “when a control circuit of the solar adjustment apparatus configured to receive an initial position setting command, a first driving module and a second driving module gets into a initial position setting state…” but does not clearly define a condition such that it is clearly understood when a first driving module and a second driving module get into an initial position state; what condition does the control circuit of the solar adjustment apparatus have? The claim recites “when a control circuity of the solar adjustment apparatus configured to receive an initial position setting command” but the recitation is not a clear condition. It is unclear what occurs when the claim recites “when.” It is unclear what is meant by “when the control circuit configured to…” Is it when the control circuit is configured to? If so, it is still unclear when the control circuit is configured to receive the recited commands and it is unclear when the conditions are met as it is not clear when the “control circuit is configured” occurs. As best understood the method requires --sending an initial position setting command to a control circuit, wherein when the control circuit receives the initial position setting command a first driving module and second driving module get into an initial position setting state…-- Similar issues exist in the additional recitations of “when…” and “configured to” in claim 12 and dependent claims also recite “when” in multiple instances similar to that discussed above and are replete with similar issues and to reduce repetition, each instance will not be pointed out and the Applicant should carefully review the claims and address these issues.
Claim 12 recites “during the initial position setting state, the first driving module configured to move the middle rail to a first initial position according to a short press command or a long press command, the first initial position with a first initial height away from the ground, and the second driving module configured to move the lower rail to a second initial position according to the short press command or the long press command, the second initial position with a second initial height away from the ground.” It is unclear what steps are required of the method and if the first driving module is only configured to perform the function or if the first driving module is required to move the middle rail. Similar issues exist with the second driving module. These issues are present in each of the clauses of the claim, it is unclear if the method requires that the modules move the rails or merely configured to, if only configured to, it is unclear what is required of the method as it is unclear what steps are carried out. Claims recite what the structure is configured to do without clearly reciting the method steps required in a manipulative sense.
Claim 12 recites “according to a short press command or a long press command” and it is unclear what is required and how the module is configured to move “according to” as it is not clearly defined. Further, how does the same “short press command” or “long press command” move each of the rails to the different limit positions in each of the different states? How would the different steps be differentiated and how would it be known which step to carry out with the press command (“according to the short press command or the long press command”). For example, after confirming the end of the initial position setting state and a short press command or a long press command, it is unclear how it is differentiated that the first driving module gets into a lower rail lowest limit setting state, middle rail lowest limit setting state, or middle rail high limit setting state. It is noted that the claims recite “when the control circuit configured to receive a lower rail lowest limit command…”, “when the control circuit configured to receive a middle rail lowest limit command” and “when the control circuit configured to receive a middle rail highest limit command” but the “configured to” language is not clearly requiring that the control circuit receives the recited commands to clearly understand that the module gets into the recited states. Since the claim only requires that the control circuit be configured, it is understood to be configured to receive each of the commands at any time and therefore it is not clear what occurs after confirming the end of the initial position setting state. It is further note that similar issues exist for the second driving module. The language of “the lowest limit position of the lower rail with a first minimum height from the ground” is unclear and similar unclear language is present regarding a second minimum height, first maximum height, and second maximum  height.
Claim 12 recites “wherein, a speed of the middle rail moved by the first driving module is equal to a speed of the lower rail moved by the second driving module, the middle rail is configured to move 31between the highest limit position of the middle rail and the lowest limit position of the middle rail, the lower rail is configured to move between the highest limit position of the lower rail and the lowest limit position of the lower rail.” The recitation renders the claim indefinite as it recites what the structure is configured to do without clearly reciting the method steps required in a manipulative sense.
Claims 13-24 are replete with similar issues as pointed out in claim 12. The claims recite structure and what the structure is configured to do without clearly reciting method steps required in a manipulative sense and it is unclear  “when” conditions occur and what steps are required of the method when those conditions are not met. Issues are present in the dependent claims similar to those pointed out in claim 12 and to minimize repetition will not be pointed out in each of the dependent claims.
Further, claims 13-24 recite structural limitations and it is not understood what is required of the method as they are not recited in a manipulative sense.
Claim 13 recites “is configured to stop…according to the short pressed command…is configured to perform…according to the long pressed command.” What steps are required if the elements are only required to be “configured to.” It unclear how it  is “according  to.” It is also unclear which  short or long press command is being referred  to since claim 12 has multiple short press or  long press commands (after confirming the end of the different states it is  understood there are different commands). It is further unclear when “until  the control circuit is configured  to receive a stop command” occurs. Is it when the control circuit receives a stop  command? It is unclear as to know when the control circuit is “configured to.”
Claim 17 recites “wherein after confirming the end of the lower rail lowest limit setting state and the end of the middle rail 32lowest limit setting state, the lower rail and the middle rail got into a first state, a second state, a third state, a fourth state, a fifth state, a sixth state, a seventh state or an eighth state, the first state is that the middle rail goes down and the lower rail goes down in order, the second state is that the middle rail goes up and the lower rail goes up in order, the third state is that the middle 5rail goes down and the lower rail goes up in order, the fourth state is that the middle rail goes up and the lower rail goes down in order, the fifth state is that the middle rail goes down and the lower rail goes down simultaneously, the sixth state is that the middle rail goes up and the lower rail goes up simultaneously, the seventh state is that the middle rail goes down and the lower rail goes up simultaneously, the eighth state is that the middle rail goes up and the lower 10rail goes down simultaneously.”  What is meant by “got into”? In the different states recited, does the method require the rails moving? The language of the claim is unclear as steps are not clearly recited in a manipulative sense.
Claim 23 recites “got into a favorite position  setting state.” What is meant by “got into”  the language is grammatical unclear. The recitation “when the control circuit configured to receive a favorite position setting command to move the middle rail or the lower rail to a specific height, the first driving module or the second driving module got into a favorite position setting state, during the favorite position setting state, if the control circuit configured to determine that the specific height different from previous setting, the control circuit configured to complete to configure a favorite position of the middle 15rail or the lower rail with the specific height, and ended the favorite position setting state, or if the control circuit configured to determine that the specific height as same as the previous setting, the control circuit configured to clear the previous setting, and end the favorite position setting state” has  many instances of unclear language.
Claim 24 recites “ comprising steps of if the middle rail or the lower rail close to the favorite position, when the control circuit configured to receive a favorite position execution command, the control circuit configured to move the middle rail or the lower rail to the favorite position, if the middle rail or the lower rail already in the favorite position, and there are a plurality of the favorite locations, when the control circuit configured to receive the favorite position execution command, the control circuit configured to move the middle rail or the lower rail to another one of the plurality of the favorite locations, and if the middle rail or the lower rail already in the favorite position, and there is only one the favorite location, when the control circuit configured to receive the favorite position execution command, the control circuit configured the middle rail or the lower rail to remain still.” The claim is unclear and confusing.
Claim 24 recites “there are a plurality of the favorite locations.” There is a lack of antecedent basis for “the favorite locations.” It is unclear if the claim intends to refer to the favorite position previously recited or if favorite locations are different from the favorite position.
In view of the 112 issues discussed above, the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 8,830,058).
Regarding claim 12, as best understood in view of the 112 issues discussed above, Yeh discloses a method of operating a solar adjustment apparatus, the solar adjustment apparatus comprises an upper rail of the solar adjustment apparatus fixed on an upper side of a door or window of a building or vehicle, a middle rail and a lower rail sequentially arranged below the upper rail and movable in vertical direction, the operating method comprising steps of:
when a control circuit (33) of the solar adjustment apparatus configured to receive an initial 20position setting command (33 is configured to receive control signals via receiver 331), a first driving module (323) and a second driving module (324) gets into an initial position setting state (at a first time of installing the shade, col 4, lines 27-34), during the initial position setting state, the first driving module configured to move the middle rail to a first initial position (either a top limit position or a low limit position, col 4, lines 27-31) according to a short press command or a long press command (commands on switch 333, it is understood that pressing the switch button is either a short or long press which transmits a command to move the shade), the first initial position with a first initial height away from the ground (preset position), and the second driving module configured to move the lower rail to a second initial position (preset position) 25according to the short press command or the long press command (commands on switch 333), the second initial position with a second initial height away from the ground, 
30after confirming the end of the initial position setting state (col 4, line 36-37, after the preset values are set, normal operation state is entered), when the control circuit configured to receive a lower rail lowest limit command, the second driving module gets into a lower rail lowest limit setting state, during the lower rail lowest limit setting state, the second driving module configured to move the lower rail to a lowest limit position of the lower rail 5according to the short press command or the long press command, and the lowest limit position of the lower rail with a first minimum height from the ground (Fig 5; col 4, lines 37-54; the switch 333 sends a command when pressed (understood to be short or long) to the control circuit to descend to the low limit position and the sheets are completely spread to provide a window-closed effect), 
after confirming the end of the initial position setting state, when the control circuit configured to receive a middle rail lowest limit command, the first driving module gets into a middle rail lowest limit setting state, during the middle rail lowest limit setting state, the first 10driving module configured to move the middle rail to a lowest limit position of the middle rail according to the short pressed command or the long pressed command, and the lowest limit position of the middle rail with a second minimum height from the ground (Fig 5; col 4, lines 37-54; the switch 333 sends a command when pressed (understood to be short or long) to the control circuit to descend to the low limit position and the sheets are completely spread to provide a window-closed effect), 
after confirming the end of the initial position setting state, when the control circuit configured to receive a middle rail highest limit command, the first driving module gets into a 15middle rail highest limit setting state, during the middle rail highest limit setting state, the first driving module configured to move the middle rail to a highest limit position of the middle rail according to the short press command or the long press command, and the highest limit position of the middle rail with a first maximum height from the ground (Fig 6; col 4 line 55 - col 5 line 5), and 
after confirming the end of the initial position setting state, when the control circuit 20configured to receive a lower rail highest limit command, the second driving module gets into a lower rail highest limit setting state, during the lower rail highest limit setting state, the second driving module configured to move the lower rail to a highest limit position of the lower rail according to the short press command or the long press command, and the highest limit position of the lower rail with a second maximum height from the ground (when the entire apparatus is in a fully raised position, the lower rail is in the highest limit position of the lower rail; col 5, lines 35-39; the sheets 36 and 37 are each controlled to have their own respect highest and lowest position and each can be controlled concurrently or in sequence), 
25wherein, a speed of the middle rail moved by the first driving module is equal to a speed of the lower rail moved by the second driving module (concurrent movement is at equal speed and synchronous; col 6, lines 2-6), the middle rail is configured to move 31between the highest limit position of the middle rail and the lowest limit position of the middle rail (Figs 5 and 6), the lower rail is configured to move between the highest limit position of the lower rail and the lowest limit position of the lower rail.  
Regarding claim 13, wherein the 5middle rail or the lower rail is configured to stop after only one inch shifting according to the short pressed command, or the middle rail or the lower rail is configured to perform a one-way continuous action according to the long pressed command until the control circuit is configured to receive a stop command (col 5 line 64-col 6 line 6; sheets are rolled up concurrently by a single signal which is understood to be a one-way continuous action and continues until the sheets are fully raised which is understood to be a stop command or when the remote 333 no longer sends a command).  
Regarding claim 14, wherein a first 10shielding curtain (36) is arranged between the upper rail and the middle rail, the first driving module is configured to control the middle rail through a first spool of a spool box and a first lifting rope wound on the first spool, the first lifting rope is movably inserted in the first shielding curtain, and connected to the middle rail (Fig 3).  
Regarding claim 15, wherein a second 15shielding curtain (37) is arranged between the middle rail and the lower rail, the second driving module is configured to control the lower rail through a second spool of the spool box and a second lifting rope wound on the second spool, the second lifting rope is movably inserted in the first shielding curtain and the second shielding curtain, and connected to the lower rail (Fig 3).  
Regarding claim 16, wherein the solar 20adjustment apparatus further includes a remote controller (333) and a wireless port coupled to the control circuit (33 and 333 are connected wirelessly), the remote controller is configured to input the initial position setting command, the lower rail lowest limit command, the middle rail lowest limit command, the middle rail highest limit command, or the lower rail highest limit command to the control circuit through the wireless port.  
Regarding claim 17, wherein after confirming the end of the lower rail lowest limit setting state and the end of the middle rail 32lowest limit setting state, the lower rail and the middle rail got into a first state, a second state, a third state, a fourth state, a fifth state, a sixth state, a seventh state or an eighth state, the first state is that the middle rail goes down and the lower rail goes down in order, the second state is that the middle rail goes up and the lower rail goes up in order, the third state is that the middle 5rail goes down and the lower rail goes up in order, the fourth state is that the middle rail goes up and the lower rail goes down in order, the fifth state is that the middle rail goes down and the lower rail goes down simultaneously, the sixth state is that the middle rail goes up and the lower rail goes up simultaneously, the seventh state is that the middle rail goes down and the lower rail goes up simultaneously, the eighth state is that the middle rail goes up and the lower 10rail goes down simultaneously (col 5 line 35 - col 6 line 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, as applied in claim 12 above, in further view of Lucas et al. (US 9,018,868), hereinafter referred to as Lucas.
25Regarding claim 18, Yeh fails to disclose that the modules control the rails by optical encoders. However, Lucas discloses that it is known to provide a solar adjustment apparatus with an optical encoder in order to determine positional characteristics. It would have been obvious to one having ordinary skill at the time of effective filing to provide Yeh with optical encoders in order to improve the control and positioning of the shades. As modified, the first driving module is configured to control the middle rail by a first optical encoder and one of spools, the second driving module is configured to control the lower rail by a second optical encoder and another one of the spools.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
15 Claims 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, as applied in claim 12 above, in further view of Rieper et al. (US 11,035,172), hereinafter referred to as Rieper.
Regarding claim 19, Yeh fails to disclose a restore initial setting command. However, Rieper discloses that it is known to provide a control circuit of a solar adjustment apparatus with means to reset to delivery conditions as a result of a factory reset. It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide Yeh with the step of receiving a restore initial setting command in order to reset the device. As modified it is further comprising the step of: when the control circuit configured to receive a restore initial setting command, the first driving module configured to move the middle rail to the first initial position, the second driving module configured to move the lower rail to the second initial position.  
20Regarding claim 23, Yeh discloses moving the middle and lower rails to different positions but fails to disclose a favorite position setting command. However, Rieper discloses that it is known to program specific positions, the specific positions are understood to correspond to favorite positions. It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the control circuit and system of Yeh with programming of favorite position settings in order to easily position the shade in desired configurations. As modified, further comprising step of:  10when the control circuit configured to receive a favorite position setting command to move the middle rail or the lower rail to a specific height, the first driving module or the second driving module got into a favorite position setting state, during the favorite position setting state, if the control circuit configured to determine that the specific height different from previous setting, the control circuit configured to complete to configure a favorite position of the middle 15rail or the lower rail with the specific height, and ended the favorite position setting state, or if the control circuit configured to determine that the specific height as same as the previous setting, the control circuit configured to clear the previous setting, and end the favorite position setting state.  
Regarding claim 24, as modified above, it is understood that if the middle rail or the lower rail close to the favorite position, when the control circuit configured to receive a favorite position execution command, the control circuit configured to move the middle rail or the lower rail to the favorite position, if the middle rail or the lower rail already in the favorite position, and there are a plurality 25of the favorite locations, when the control circuit configured to receive the favorite position execution command, the control circuit configured to move the middle rail or the lower rail to 34another one of the plurality of the favorite locations (conditional limitations), and if the middle rail or the lower rail already in the favorite position, and there is only one the favorite location, when the control circuit configured to receive the favorite position execution command, the control circuit configured the middle rail or the lower rail to remain still (if the device is already in the favorite position it will stay in the favorite position).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, as applied in claim 12 above, in further view of Baker et al. (US 9,070,280),  hereinafter referred  to as Baker.
Regarding claims 20-22, although Yeh discloses a remote controller (333) wirelessly connected, Yeh fails to disclose a pairing command. However, Baker discloses that it is known to provide the steps of sending and receiving a pairing command between a control circuity and remote control in a wireless pairing process and within a specific time pairing the devices. It would have been obvious to one having ordinary skill at the time of effective filing that the remote controller of Yeh be paired in a process taught by Baker since such steps enable pairing of wireless devices and reducing privacy risk by only allowing pairing within a specific amount of time. Baker further discloses that multiple remote controllers can be paired  to add additional control and further disclose that devices can be  removed (cleared and unpaired). Therefore, as modified, Yeh in view of Baker discloses the step of: when the control circuit configured to receive a pairing command, the control circuit configured to perform a wireless spectrum pairing process with a remote controller according to the pairing command within a specific time2533, when the control circuit configured to receive an adding remote controller command, the control circuit configured to perform the wireless spectrum pairing process with another remote controller according to the adding remote controller command within the specific time, and when the control circuit configured to receive a clear pairing command, the control circuit configured to clear all data of the wireless spectrum pairing process.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634